UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4569


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANITA AMBLER, a/k/a Anita Webb,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:11-cr-00054-FPS-JES-1)


Submitted:   March 28, 2014                   Decided:   April 2, 2014


Before WILKINSON and    THACKER,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen D. Herndon, Wheeling, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, Randolph J.
Bernard, John C. Parr, Assistant United States Attorneys,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following a jury trial, Anita Ambler was convicted of

twenty-five fraud related offenses and sentenced to 87 months’

imprisonment.          She     appeals,    challenging        only   the     district

court’s    denial      of     her   pre-trial   motion    for     substitution    of

counsel.       We affirm.

               Although the district court applied the wrong standard

in ruling on the motion for substitution of counsel, compare

United States v. Mullen, 32 F.3d 891 (4th Cir. 1994) (explaining

factors court of appeals applies to review decision of district

court), with Martel v. Clair, 132 S. Ct. 1276, 1284-87 (2012)

(explaining standard used by district courts to decide motions

for substitution), we have reviewed the record and the briefs

filed     by    the    parties,      and   we   find     no     reversible    error.

Accordingly, we affirm Ambler’s conviction and sentence.                          We

dispense       with    oral     argument   because      the     facts   and    legal

contentions      are   adequately      presented   in     the    materials     before

this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                           2